DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, the claim is directed to a force sensor device comprising the strain inducing body and the sensor chip. The recitation of these limitations in the claim does not further limit or define that was already defined in the independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi (U.S. Pat. No. 10,801,904) (hereafter Yamaguchi).
Regarding claim 1, Yamaguchi teaches a strain inducing body comprising: 
a strain inducing portion (i.e., flexure element 20) (see Fig. 9), the strain inducing portion including 
a movable portion configured to receive a force in a predetermined axial direction or a moment about the predetermined axial direction and to deform in accordance with the received force or moment (i.e., the input parts 24a through 24d are parts where the external force is applied, and when the force is applied to the input parts 24a through 24d, the beams 23a through 23d and the columns 22a through 22d are deformed according to the applied force) (see Column 12, lines 13-23), and 
a non-movable portion (i.e., column 22e) (see Fig. 10B) configured to receive the force or moment and to not deform in accordance with the received force or moment (i.e., the column 22e does not move (is not deformed by the applied force) even when the force is applied to the input parts 24a through 24d) (see Fig. 11A), and 
an input transmitter coupled to the non-movable portion (i.e., columns 25a-d) (see Fig. 10A-B) and including an accommodating portion for accommodating a sensor chip (i.e., sensor chip 10) (see Fig. 3A-B) configured to detect the force or moment (i.e., in the flexure element 20, parts (the upper surfaces of the columns 25a through 25e, and the upper surfaces of the projecting parts 27a through 27d) connecting to the sensor chip 10) (see Column 12, line 62, to Column 13, line 5), the input transmitter being configured to: 
receive the force or moment and to not deform in accordance with the received force or moment (i.e., the columns 25a through 25e are isolated from the beams 23a through 23d that are deformed by the applied force, and from the columns 22a through 22d that are deformed by the applied force, and thus, the columns 25a through 25e will not move even when the force is applied to the input parts 24a through 24d (are not deformed by the applied force)) (see Column 12, lines 39-49), and 
transmit deformation of the strain inducing portion to the sensor chip (i.e., force applied via the input parts 24 of the flexure element 20 would be transmitted from the upper surfaces 25a-d to the support parts 11a-d of the sensor chip 10) (see Fig. 4A-B, 10A-B, 14).
Regarding claim 2, Yamaguchi teaches that the sensor chip includes a first portion and a second portion, a positional relationship between the first portion and the second portion hanging with occurrence of a condition in which the sensor chip receives the force or moment (i.e., support parts 11a-d and force application points 114a-d) (see Fig. 4A-B and 10A-B),wherein the movable portion includes a first connection portion that extends toward the input transmitter (i.e., beams 26a-d) (see Fig. 10A-B) and is connected to one portion among the first portion and the second portion (i.e., the force application points 14a through 14d are fixed on the projecting parts 27a through 27d of beams 26a-d) (see Fig. 4A-B and 10A-B), and wherein the accommodating portion includes a second connection portion connected to another portion among the first portion and the second portion (i.e., the support parts 11a through 11d of the sensor chip 10 are fixed on the columns 25a through 25e) (see Fig. 4A-B and 10A-B).
Regarding claim 3, Yamaguchi teaches that the strain inducing portion include a first frame (i.e., base 21) (see Fig. 10B), a first central portion that is disposed apart from the first frame and is inside the first frame (i.e., the projecting parts 27a through 27d of beams 26a-d) (see Fig. 10B), and multiple first beam structures each coupling the first frame and the first central portion (i.e., beams 23a-d and beams 26a-d) (see Fig. 10A-B), and wherein the non-movable portion includes the first frame (i.e., column 22e and base 21) (see Fig. 10B), andthe movable portion includes the multiple first beam structures (i.e., beams 23a-d and beams 26a-d) (see Fig. 10A-B) and the first central portion (i.e., the projecting parts 27a through 27d of beams 26a-d) (see Fig. 10A-B).
Regarding claim 4, Yamaguchi teaches that each of the first beam structures includes a first beam (i.e., beams 23a-d) (see Fig. 10A) and a second beam extending from a middle portion of the first beam in a direction perpendicular to the first beam (i.e., beams 26a-d) (see Fig. 10A), each first beam structure being arranged in a T pattern, and wherein both ends of the first beam are coupled to the first frame (i.e., via columns 22a-d) (see Fig. 10B), and one end of the second beam is coupled to the first central portion (i.e., the projecting parts 27a through 27d of beams 26a-d) (see Fig. 10A-B).
Regarding claim 5, Yamaguchi teaches that given first beam structures are point-symmetric with respect to the center of the strain inducing portion, in a plan view (see Fig. 10A).
Regarding claim 6, Yamaguchi teaches that the multiple first beam structures include only four first beam structures (i.e., beams 26a-d) (see Fig. 10A).
Regarding claim 10, Yamaguchi teaches diffusion bonding between the strain inducing portion and the input transmitter is performed (i.e., the column structure part 80 may be anodically bonded to the other surface of the sensor chip wafer) (see Column 23, line 60, to Column 24, line 9). Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e., the strain inducing portion and the input transmitter, does not depend on its method of production, i.e., diffusion bonding (see MPEP 2113). 
Regarding claim 11, Yamaguchi teaches a force receiving plate disposed on a side of the strain inducing portion opposite the input transmitter, the force receiving plate being configured to receive the force or moment from a measured object (i.e., force receiving plate 40) (see Fig. 19).
Regarding claim 12, Yamaguchi teaches a space defining portion disposed between the strain inducing portion and the force receiving plate, the space defining portion defining a space between the strain inducing portion and the force receiving plate (see Fig. 20B).
Regarding claim 13, Yamaguchi teaches a lid portion disposed on a side of the input transmitter opposite the strain inducing portion, to protect an internal component (i.e., force receiving plate 40) (see Fig. 19).
Regarding claim 14, Yamaguchi teaches a force sensor device comprising: the strain inducing body (i.e., flexure element 20) (see Fig. 2); and the sensor chip (i.e., sensor chip 10) (see Fig. 2).




Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a strain inducing body comprising an input transmitter that includes a second central portion that is disposed apart from the second frame and is inside a second frame and includes a third frame coupled to each of the multiple second beam structures; and the accommodating portion that extends from the third frame toward the strain inducing portion (claim 7) and includes four vertical supports each extending vertically from the third frame toward the strain inducing portion, and four horizontal supports each extending horizontally from an end of a corresponding vertical support, the four horizontal supports being coupled to one another, at one end of each of the four horizontal supports, at the center of the third frame (claim 8).
The best prior arts of record: Yamaguchi (U.S. Pat. No. 10,801,904) teaches a force sensor device comprising a sensor chip comprising columnar support parts, reinforcing beams, detection beams, force application points, and piezoresistive devices; a flexure element comprising a plurality of beams and columns in connection with the sensor chip; an input and output substrate; and a force-receiving plate; but does not teach the particular details of the input transmitter comprising a second frame, a central portion, a third frame, and an accommodating portion that extends from the third frame toward the strain inducing portion and includes four vertical supports each extending vertically from the third frame toward the strain inducing portion. Yamaguchi et al. (U.S. Pat. No. 10,634,695) teaches a force sensor that includes a sensor chip and a strain body comprising a plurality of connecting beams coupled to a center column for enhancing the sensor’s sensitivity; but does not teach the particular details of the input transmitter comprising a second frame, a central portion, a third frame, and an accommodating portion that extends from the third frame toward the strain inducing portion and includes four vertical supports each extending vertically from the third frame toward the strain inducing portion. 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 7-9, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855